     Fill in this information to identify the case:
     Debtor 1               RICHARD JOSEPH ELLER
     Debtor 2
                            MARY ELIZABETH ELLER FKA MARY BARTON
     (Spouse, if filing)

     United States Bankruptcy Court for the:        MIDDLE                           District of PA
                                                                                               (State)
     Case Number                5:19-03042 RNO




     Official Form 410S1
     Notice of Mortgage Payment Change                                                                                                                           12/15


     If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
     debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
     as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor:              DEUTSCHE BANK NATIONAL TRUST                                Court claim no. (if known):         11
                                    COMPANY, AS TRUSTEE FOR MORGAN
                                    STANLEY ABS CAPITAL I INC. TRUST 2006-
                                    HE5, MORTGAGE PASS-THROUGH
                                    CERTIFICATES, SERIES 2006-HE5

     Last 4 digits of any number you use to                                                     Date of payment change: 10/01/2020
     identify the debtor’s account:                          6947                               Must be at least 21 days after date
                                                                                                of this notice


                                                                                                New total payment:
                                                                                                Principal, interest, and escrow, if any              $1,252.12



Part 1:               Escrow Account Payment Adjustment

1.      Will there be a change in the debtor’s escrow account payment?

                  No
                  Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                       the basis for the change. If a statement is not attached, explain why: The ‘current escrow payment’ in the attached Escrow
                                                                                              Statement will not match the previously filed NOPC or
                                                                                              POC as this escrow payment is based off the
                                                                                              contractual due date.
                                                                                              The current escrow payment included in this Notice of
                                                                                              Payment Change is based off the previously filed
                                                                                              court record. This will not have any impact on the
                                                                                              borrower.


                           Current escrow payment:     $711.59                                 New escrow payment: $701.46


Part 2:              Mortgage Payment Adjustment

2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s variable-rate account?

                  No
                  Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                       Attached, explain why:


                           Current interest rate:                     %                        New interest rate:                              %

                           Current principal and interest payment:                             New principal and interest payment:


Part 3:               Other Payment Change

        Will there be a change in the debtor’s mortgage payment for a reason not listed above?


     Official Form 410S1                                                Notice of Mortgage Payment Change                                                          page 1

                     Case 5:19-bk-03042-RNO                      Doc Filed 07/31/20 Entered 07/31/20 18:47:22                                             Desc
                                                                 Main Document   Page 1 of 2
3.
              No
              Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                   (Court approval may be required before the payment change can take effect.)

                    Reason for change:

                    Current mortgage payment:                                           New mortgage payment:




 Part 4:          Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



X /s/ Mario J. Hanyon, Esquire                                                                          Date     July 31, 2020
      Signature


Print:                 Mario J. Hanyon, Esq., Id. No.203993                                              Title   Attorney
                     First Name            Middle Name                     Last Name




Company                Phelan Hallinan Diamond & Jones, LLP


Address                1617 JFK Boulevard, Suite 1400


                       Philadelphia, PA 19103

                                                                                                                 mario.hanyon@phelanhallinan.
Contact Phone          215-563-7000                                                                    Email     com




     Official Form 410S1                                          Notice of Mortgage Payment Change                                                      page 2
                  Case 5:19-bk-03042-RNO                   Doc Filed 07/31/20 Entered 07/31/20 18:47:22                                           Desc
                                                           Main Document   Page 2 of 2
